UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREG DEVANY,

                         Plaintiff,

           - against -                                          ORDER

UNITED PARCEL SERVICES, INC.,                             18 Civ. 6684 (PGG)

                     Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

             It is hereby ORDERED that the following schedule will apply to Defendant’s

motion for summary judgment:

             1. Defendant’s motion is due on February 10, 2020;

             2. Plaintiff’s opposition is due on March 2, 2020; and

             3. Defendant’s reply, if any, is due on March 12, 2020.

             The conference scheduled for January 23, 2020 is adjourned sine die.

Dated: New York, New York
       January 21, 2020
